DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/13/22 has been acknowledged.
Applicant amended Claim 9, allowing to overcome rejection of this claim under 35 U.S.C. 112(b) and to overcome objections to the drawings and specification of the application.

Election/Restrictions and Status of Claims
In the response to Restriction Requirements filed 01/13/22, Applicant choose examining Invention I, Claims 1-14, without traverse. 
Claims 1-14 are found allowable. 
In accordance with the Applicant’ response to Restriction Requirements, Clams 15-25, directed to Inventions II and III, are cancelled by the Examiner’ Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 15-25 are cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 1.
Re Claims 2-14: Claims 2-14 are allowed due to dependency on Claim 1. 
The prior arts of record include: Li et al. (US 10,475,889), Abbott (US 2011/0254067), Xie et al. (US 9,245,885), Zang (US 2018/0331212), Anderson et al. (US 2018/0197788), and Wu et al. (US 2019/0385914).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/16/22